DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed 8/16/22, with respect to the rejection(s) of claim(s) 2-19 under 101 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered art.
Because of changes to the rejection, the examiner is providing a second nonfinal action to allow for the applicant to respond.
The 101 rejection has been withdrawn in favor of an obviousness double patenting rejection.
Regarding the 103 rejection, the examiner has agreed to provide claim mapping to better show the combination.  The examiner has also reviewed the art as to the issues of modeling and priority values, but a review of the art indicates that the combination does teach the BRI of the currently drawn claims, i.e. both models are tied to issues of actual problems and not just QoE.
This action is a second non-final to allow for a more detailed response.
The examiner reserves the right to change the rejection based on changes to the claims or newly discovered art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/895,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as a whole cover the same scope of structure and functionality, and even include the same specific wording, the claims only changing in terms of moved clauses/limitations and cosmetic changes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallon (9,917,763) in view of Kolar (2019/0,220,760).
For claims 2, 11, Fallon teaches a computer system (and related method) (abstract) comprising: one or more computer processors configured to execute computer executable instructions to cause the computer system (background, summary and claims; col. 9, line 60 – col 10, line 15) to:
receive a reported problem from a user and about a connection to a network (col. 10, lines 5-15; col. 11, lines 1-5; problem = less than expectation; in alternative, col. 18, lines 50-55; impairment detected) of a first computer device (col. 10, lines 15-25);
access a model (col. 10; lines 40-65) that has been trained to generate importance values for reported problems based on at least demographics data for users (col. 11, lines 20-25; location, col. 12, lines 10-20; subscription) of the network and network usage data (col. 11, lines 25-40; connectivity metrics) for the users of the network;
apply the model to at least one of: the reported problem, the user, or the network (col 12, lines 1-30; actual metrics modeling), to generate (col. 12, lines 35-40; event) an importance value (col. 16, line 60 – col. 17, line 10; compliance value);
calculate a first priority value for the first work order (col. 15, lines 1-30; recommended optimization with priority) based at least in part on the importance value; and
cause the first work order to be executed based at least in part on the first priority value (col. 18, lines 25-45; solving the problem by priority).
Fallon does not expressly disclose the usage of importance values, determining nodes and creating work orders.  Kolar teaches a method and system (abstract) in the analogous art (background, summary and claims; Paras. 12-14) that teaches receiving problems (Para. 25, 29; network and outage management) and further teaches the following:
Generate (Paras. 36-37) and calculate (Para. 52)importance values (Paras. 67-68);
determine a node in the network with a connection to the first computer device (Para. 30; 44-46);
create at least a first work order based on one or more actions to be taken for the node (Paras. 60-63); and
calculating a priority based on the importance value (Paras. 73-77).
At the time the invention was made, one of ordinary skill in the art would have added Kolar in order to handle network scaling and evolution (Paras 2, 12).
For claims 3, 12, Fallon teaches to train the model to generate importance values for reported problems (col. 10, lines 40-65) based on at least demographics data for users of the network and network usage data for the users of the network (col. 11, line 20 - col. 12, line 40).
For claims 4, 13, Kolar teaches the system to:
determine a quantity of other users associated with the node and thereby potentially impacted by the one or more actions to be taken for the node (Paras. 66-69);
use the model to determine a plurality of importance values for the reported problem to the other users (Paras. 37-40); and
calculate the first priority value for the first work order further based at least in part on the plurality of importance values (Paras. 73-77).
For claims 5, 14, Fallon teaches historical reporting (col. 10, lines 55-60).  Kolar teaches that the model is a random forest model (Para. 39) configured to calculate a higher importance value when input factors are similar to historical variables correlated with network quality (Paras. 46-49).
For claims 6, 15, Fallon teaches that the model is trained to generate the importance value further based at least in part on network membership data (col. 11, line 20 – col. 12, line 40).
For claims 7, 16, Fallon teaches that the computer executable instructions are further configured to cause the computer system to:
collect first performance metrics for the node before the first work order is executed (col. 13, line 55 – col. 14, line 10);
collect second performance metrics for the node after the first work order is executed (col. 14, lines 50-60); and
transmit a report for the node providing a comparison of performance metrics before and after the first work order is executed (col. 13, lines 10-55), wherein the comparison of performance metrics is based at least in part on the first performance metrics and the second performance metrics (col. 11, line 20 – col. 12, line 40).
For claims 8, 17, Kolar teaches that the computer executable instructions are further configured to cause the computer system to:
collect first performance metrics for a second node before the first work order is executed (Paras. 37-40), wherein the second node is a neighboring node to the node (Para. 67);
collect first performance metrics for a second node after the first work order is executed (Paras. 46-49); and
transmit a report for the second node including a comparison of performance metrics before and after the first work order is executed (Paras. 34-36), wherein the comparison of performance metrics is based at least in part on the first performance metrics and the second performance metrics (Paras. 66-69).
For claims 9, 18, Kolar teaches that the first work order does not include troubleshooting the second node (Paras. 34-36).
For claims 10, 19, Kolar teaches change an assignment of the first work order based at least in part on the importance value (Para. 58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They include alternative teachings that may be used in response to amendments.
The art is maintained with a second non-final in part to allow the applicant to focus upon specific claims or teachings in the art when providing amendments or remarks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445